Citation Nr: 0420526	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  02-20 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for an injury to the 
right (dominant) shoulder with traumatic arthritis, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for a right ankle 
sprain, currently evaluated as 10 percent disabling.  

3.  Service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to October 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, granted an increased 
rating for a right ankle sprain (the veteran seeks a higher 
rating); denied an increased rating for a right shoulder 
injury; and denied service connection for bilateral carpal 
tunnel syndrome.    

The Board notes that the veteran also appealed that part of 
the June 2002 RO decision that denied service connection for 
right and left knee disabilities, a right hip disability, and 
lumbar spine disability.  An RO decision in August 2003 
granted service connection for arthritis in the left knee, 
rated 10 percent; arthritis in the right knee, rated 10 
percent; arthritis of the right hip, rated 10 percent; 
degenerative disc disease of the cervical spine, rated 20 
percent; and intervertebral disc syndrome of the lumbar 
spine, postoperative with sciatic neuropathy, rated 40 
percent.  Additional disabilities that were service connected 
during this appeal include post-traumatic stress disorder 
(PTSD), rated 70 percent.  The combined service-connected 
rating is 90 percent and the veteran is in receipt of special 
monthly compensation for loss of use of a creative organ.  
The veteran withdrew a claim for a total disability rating 
based on individual unemployability (TDIU).  See veteran's 
statement received by the RO in August 2003.  

As the veteran did not appeal the ratings or effective dates 
assigned for his knee, hip, neck, and low back disabilities, 
or for his PTSD, those claims are not in appellate status.  
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims, 
obtained all relevant evidence designated by the veteran, and 
provided VA examinations in order to assist in substantiating 
the claims.  

2.  The veteran's right shoulder disability is manifested by 
arthritis with motion of the dominant arm that more nearly 
approximates limited motion to midway between the side and 
shoulder level.

3.  The veteran's right ankle disability is manifested by 
instability and some pain upon motion but it does not more 
nearly approximate marked limitation of motion.

4.  The service medical records, to include a report of 
separation examination, show no abnormal findings attributed 
to carpal tunnel syndrome; there is no post-service  medical 
evidence of carpal tunnel syndrome until approximately 30 
years post-service and that evidence indicates the disorder 
began approximately 20 years after service;  there is no 
medical evidence or competent opinion that links a current 
diagnosis of bilateral carpal tunnel syndrome to any incident 
of service, to include repetitive motion associated with the 
handling of artillery shells.   
  

CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating (but no more than 30 
percent), for residuals of a right shoulder injury with 
traumatic arthritis have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5003, 5201 (2003).  

2.  The criteria for a rating in excess of 10 percent for a 
right ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.3, 4.7, 4.40, 4.45, 4.118, Diagnostic Code 5271 (2003).  

3.  Service connection for bilateral carpal tunnel syndrome 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the June 2002 rating decision; the November 
2002 Statement of the Case; the August 2003 Supplemental 
Statement of the Case; and letters sent to the veteran by the 
RO, adequately informed him of the information and evidence 
needed to substantiate his claims for increased ratings for a 
right shoulder injury and a right ankle sprain, and for 
service connection for bilateral carpal tunnel syndrome, and 
complied with VA's notification requirements.  The Statements 
of the Case set forth the laws and regulations applicable to 
the veteran's claim.  Further, letters from the RO to the 
veteran dated February 2002, January 2004, and June 2004 
informed him of the types of evidence that would substantiate 
his claims, that he could obtain and submit private evidence 
in support of his claims, and that he could have the RO 
obtain VA and private evidence if he completed the 
appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claims 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  However, the 
original RO decision that is the subject of this appeal was 
entered in June 2000, before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  The Board finds that where, as in this 
case, notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with section 5103(a); § 3.159(b)(1).  That is, 
there is no nullification or voiding requirement in such 
cases.
 
Moreover, the Secretary can show that the lack of a pre-AOJ 
decision notice was not prejudicial to the appellant.  The 
doctrine of harmless error is applicable "when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached"' 
Braniff Airways v. CAB, 379 F.2d 453, 466 (D.C. Cir. 1967).  
See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

Here, the Board finds that VCAA was not in existence at the 
time of the June 2000 RO decision, notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error to the claimant.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his service 
claim.  In the VCAA letters noted above, the RO asked the 
veteran to inform the RO about any additional information or 
evidence that he wanted the RO to obtain.  

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by February 2002, January 2004, and June 2004 letters 
and asked him to identify all medical providers who treated 
him for a right shoulder injury, a right ankle sprain, and 
for bilateral carpal tunnel syndrome.  The RO has obtained 
all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claims, the Board notes 
that in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran underwent a VA examination in April 2002.  The VA 
also treated the  veteran regularly on an outpatient basis.  
The Board finds that the VA examination and outpatient 
reports provide sufficient findings upon which to rate the 
disabilities at issue.  The medical records in toto provides 
sufficient evidence to make a decision on the increased 
rating and service connection claims on appeal.  There is no 
duty to provide another examination or medical opinion.  Id.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____).

Background

The service medical records show that the veteran injured his 
right shoulder during a parachute jump in December 1963.  He 
was diagnosed with a sprained acromioclavicular joint 
ligament.  

The service medical records show no complaints, symptoms, 
diagnoses or treatment for bilateral carpal tunnel syndrome.  
The records do show recurrent contusions to the knuckles on 
both hands due to work in the maintenance shop.  The veteran 
underwent a separation examination in September 1966 that 
included an examination of his upper extremities and 
musculoskeletal system.  The examination report notes that 
they were normal.  In a report of medical history completed 
in conjunction with the separation examination, the veteran 
indicated by checked box, that he did not have swollen or 
painful joints; bone, joint, or other deformity; or 
arthritis.  

The veteran was service connected for a right shoulder injury 
and a right ankle sprain with ratings of 10 percent and zero 
percent respectively, effective April 1972.  The evaluation 
of the veteran's right shoulder increased to 20 percent 
effective September 1978.  The veteran continued to receive 
treatment on an outpatient basis for his right shoulder and 
right ankle disabilities.  

An October 1996 VA Medical Center report shows that the 
veteran sought treatment for parethesia in both hands, and 
that he reported a ten year intermittent history of this 
condition.  Upon examination, both upper limbs were fully 
functional with normal range of motion, normal deep tendon 
reflexes and normal muscle strength.  There was some 
stiffness of the hand joints probably due to degenerative 
joint disease.  Pinprick sensation was slightly decreased on 
both hands, but handgrip was good to normal bilaterally.  
Electrodiagnostic tests showed bilateral median nerve with 
absent sensory nerve action potential, prolongation of distal 
motor latency and transcarpal latency, reduced compound 
muscle action potential amplitude, slow motor nerve 
conduction velocity, and bilateral ulnar nerve with normal 
neuronal parameters.  Needle EMG of bilateral abduction 
pollicis brevis and right flexor carpi radialis was well 
within normal limits.  The clinician diagnosed the veteran 
with severe bilateral carpal tunnel syndrome.   

A March 2001 outpatient report reveals that the veteran 
sought treatment for his right ankle, stating that he was 
having increased pain and that it was "giving way."  He 
reported spraining the ankle often due to weakness.  The 
staff nurse noted some slight swelling.  X-rays were taken 
and they revealed normal findings.  The clinician noted that 
the ankle was mildly tender, there was no swelling, and the 
veteran had limited extension.  In April 2001, the veteran 
was fitted for a right ankle brace.  

In September 2001, the veteran filed a claim for, in 
pertinent part, increased ratings for his right shoulder and 
right ankle disabilities.  In November 2001, he added a claim 
for service connection for bilateral carpal tunnel syndrome.  
He claimed that he was treated for carpal tunnel syndrome 
while in the military.  
  
The veteran underwent a VA examination in April 2002.  He 
reported that the pain in his shoulder has gotten 
progressively worse over the last 40 years.  He also stated 
that he has experienced a gradual onset of pain in his ankle 
over the last several years.  The clinician noted that the 
veteran has worn a brace on his ankle for the last year.  The 
veteran also reported that he uses crutches every other month 
for approximately two to three days, with significant 
limitation of motion and significant functional impairment 
during flare-ups.  

Upon examination, the clinician noted that the veteran 
experienced pain in the right shoulder at the extremes of 
abduction, adduction, and internal and external rotation.  He 
also had weakened movement against strong resistance and 
excess fatigability with use.  He did not have incoordination 
or painful motion with use.  He was able to forward flex from 
0 to 150 degrees.  Abduction was measured at 0 to 150 
degrees.  External and internal rotation were each measured 
at 0 to 70 degrees.  An x-ray of the right shoulder revealed 
osteophyte degenerative changes and narrowing right 
acromioclavicular joint that are unchanged since March 1999.  
The clinician diagnosed the veteran with degenerative joint 
disease, right shoulder, acromioclavicular joint.  

Examination of the right ankle showed that the veteran did 
not have any weakened movement against strong resistance.  He 
also did not have excess fatigability, incoordination, or 
painful motion with use.  He demonstrated dorsiflexion from 0 
to 20 degrees and plantar flexion from 0 to 45 degrees.  X-
rays of the right ankle showed that it was within normal 
limits.

The RO issued a rating decision in June 2002 in which it 
denied the veteran's claim for an increased rating for his 
right shoulder disability; granted the veteran's claim for an 
increased rating for his right ankle disability (increased 
from noncompensable to a 10 percent rating); and denied the 
veteran's claim for service connection for bilateral carpal 
tunnel syndrome.  

The veteran had a hearing before a Decision Review Officer in 
October 2002.  He testified that his handling of artillery 
shells while in Vietnam caused his carpal tunnel syndrome.  
He further testified that he never complained about his 
condition because he was planning to reenlist.  

The veteran testified that his right ankle disability is much 
worse that it used to be, and that it should be rated higher 
than 10 percent.  He said that the ankle gives way and that 
he has no muscles in the ankle and it feels "like it is dead 
in there."  He stated that he has been wearing an ankle 
brace for about a year and that he has trouble walking 
without it, especially on uneven ground.  

The veteran further testified that he has trouble raising his 
right shoulder and as a result of his limited motion, he 
cannot use it.  He indicated that he received an injection 
years ago that dulled the pain, but he could still hear it 
grinding.  The veteran also stated that he used to work in 
construction, but that his disabilities prevent him from 
being able to do any work.  (The veteran withdrew a claim for 
a TDIU-see introduction above.)  

A December 2002 outpatient treatment report shows that the 
veteran complained of pain in his joints, particularly the 
right side.  The clinician acknowledged that the veteran had 
shoulder blocks in the past but was told not to undergo any 
more due to his diabetes.  The clinician also noted that the 
veteran's range of motion in his right shoulder was limited 
to 80 degrees of flexion, and abduction to 30 degrees with 
pain at the extremes.  Attempts at further range of motion 
done passively did not produce further motion.  The clinician 
noted the April 2002 x-ray reports revealing degenerative 
joint disease.  The clinician assessed degenerative joint 
disease with significant limitation of motion and pain in the 
right shoulder.  The veteran had full range of motion without 
tenderness, swelling, heat, or erythema in his ankles.

Laws and Regulations 

Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint or group of minor joints.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent rating is 
assigned when there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups; and a 20 
percent rating is assigned when there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbatioins.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 
percent rating is warranted when the motion of the veteran's 
major (or dominant) arm is limited to the shoulder level.  A 
30 percent rating is warranted when the motion of the 
veteran's major (or dominant) arm is limited to midway 
between the side and shoulder level.  The maximum rating of 
40 percent is warranted when the motion of the veteran's 
major (or dominant) arm is limited to 25 degrees from the 
side of the body.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, a 10 
percent rating is warranted when the veteran experiences 
moderate limitation of motion of the ankle.  A 20 percent 
rating is warranted when the veteran experiences marked 
limitation of motion of the ankle.  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
In addition, where a veteran served 90 days or more during a 
period of war or after December 31, 1946, and an organic 
disease of the nervous system becomes manifest to a degree of 
l0 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Right shoulder injury
The Board notes that ratings under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 are contingent on whether the limitation 
of motion occurs in the major (or dominant) arm or the minor 
(or nondominant) arm.  The veteran reported at his April 2002 
VA examination that he is ambidextrous; however, the Board 
notes that in prior examinations, to include a March 1979 VA 
examination, the veteran was reported to be right handed.  
Under these circumstances, the Board will construe this 
question in favor of the veteran (and permit a higher rating-
see below) by finding that he is right hand dominant.   

The veteran is currently rated at 20 percent disabled for his 
residuals of a right shoulder injury.  The Board notes that 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201, the next 
higher rating of 30 percent rating is warranted when the 
motion of the veteran's major arm is limited to midway 
between his side and shoulder level.  The maximum rating of 
40 percent is warranted when the motion of the veteran's 
major arm is limited to 25 degrees from the side of the body. 

At the veteran's April 2002 VA examination, he exhibited 
almost a full range of motion, with pain only at the 
extremes.  The clinician noted weakened movement against 
strong resistance and excess fatigability with use.  He did 
not have incoordination or painful motion with use.  The 
April 2002 VA examination clearly does not support an 
increased rating.  However, a December 2002 outpatient 
treatment report shows that the range of motion in the 
veteran's right shoulder is limited to 80 degrees of flexion, 
and only 30 degrees of abduction with pain at the extremes.  
Furthermore, even attempts at passive motion failed to 
increase the veteran's range of motion.  

The December 2002 outpatient evaluation revealed findings 
that varied widely with the April 2002 examination.  The 
latter examination, which was more thorough in nature, showed 
essentially full range of motion with pain only at the 
extremes of motion.  However, the subsequent findings are 
consistent with the veteran's testimony concerning a 
worsening of his shoulder disability.  The Board finds that 
the limited range of motion reported on these recent 
examinations, when considered in toto, show motion of the 
dominant right arm that more nearly approximates to 
limitation to between the side and shoulder level, which 
supports a 30 percent rating under the rating schedule.  See 
38 C.F.R. § 4.71a, Code 5201.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, and DeLuca, supra, in determining whether a 
rating in excess of 30 percent is warranted for the veteran's 
right shoulder disability.  However, his symptoms, including 
pain, are adequately addressed and contemplated by the 30 
percent evaluation under Diagnostic Code 5201.  The evidence 
as a whole does not show that the veteran has pain, supported 
by objective findings, or weakness, fatigue or flare-ups of 
symptoms, that result in additional limitation of motion that 
more nearly approximates limitation of motion of the right 
arm to 25 degrees from the side.  There is no indication of 
incoordination.  Accordingly, a rating in excess of 30 
percent is not warranted.  

There is no clinical or X-ray evidence of ankylosis or 
recurrent dislocation of the right shoulder.  Service 
connection is not in effect for a fracture with bony 
deformity, such as nonunion or malunion.  Therefore, 
Diagnostic codes 5200, 5202, and 5203 are not applicable.  

Right ankle sprain
The veteran is currently rated 10 percent disabled due to his 
right ankle disability.  Pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, a 20 percent rating is warranted only 
when the veteran's ankle shows marked limitation of motion.   

The Board recognizes the veteran's testimony regarding the 
lack of muscles in his ankle and its instability.  Also, upon 
the April 2002 VA examination, he reported that he has 
experienced a gradual onset of pain in his ankle over the 
last several years.  The clinician noted that the veteran has 
worn a brace on his ankle for the last year.  The veteran 
also reported that he uses crutches every other month for 
approximately two to three days, with significant limitation 
of motion and significant functional impairment during flare-
ups.  However, upon clinical examination in April 2002 VA, 
the clinician noted that the veteran did not have any 
weakened movement against strong resistance.  He did not have 
excess fatigability, incoordination, or painful motion with 
use.  Furthermore, the veteran demonstrated full range of 
motion with dorsiflexion from 0 to 20 degrees and plantar 
flexion from 0 to 45 degrees.  X-rays of the right ankle 
showed that it was within normal limits.  A December 2002 
outpatient treatment report once again reported that the 
veteran had full range of motion of the right ankle without 
tenderness, swelling, heat, or erythema in his ankle.

There is no medical evidence to show that the veteran 
experiences marked limitation of motion in the right ankle.  
To the contrary, all the medical evidence shows full range of 
motion.  

The functional impairment that can be attributed to pain, 
weakness, limitation of motion, and excess fatigability has 
also been taken into account.  38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca, supra.  As noted above, the VA clinician specifically 
noted the absence of weakened movement against strong 
resistance, excess fatigability, incoordination, or painful 
motion.  

Extraschedular Rating
The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2002).  The veteran has submitted no supportive 
evidence indicating that his right shoulder or right ankle 
disability has markedly interfered with his employment.  In 
addition, the evidence of record does not reflect frequent 
periods of hospitalization due to a right shoulder or right 
ankle disability, or indicate that the manifestations of 
either disability are unusual or exceptional.  Rather, the 
evidence shows that the manifestations of the disabilities 
are those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
impairment resulting from the right shoulder or right ankle 
disability would be in excess of that contemplated by the 
assigned evaluation.  Accordingly, in the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Bilateral carpal tunnel syndrome
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Board notes that 38 U.S.C.A. § 1154(b) provides that, 
with respect to combat veterans, "[VA] shall accept as 
sufficient proof of service-connection . . . satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions and hardships of such service . . . Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  See also 38 C.F.R. 
§ 3.304(d).

The Court rendered a decision that further clarified the law 
and VA regulations pertaining to the use of lay statements in 
cases involving combat veterans.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Court in Caluza emphasized that 38 
U.S.C.A. § 1154(b) "relaxes the evidentiary requirements for 
adjudication of certain combat-related VA-disability- 
compensation claims" by allowing lay or other evidence to 
prove incurrence of a condition by combat.  See Caluza, 7 
Vet. App. at 507.  Accordingly, the "'lay or other evidence' 
[will] be accepted as sufficient proof of service incurrence 
or aggravation unless there is 'clear and convincing 
evidence' that the disease or injury was not incurred or 
aggravated in service . . . ."  Id. at 508.

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996). Section 1154(b) does not establish 
service connection; it aids the combat veteran by relaxing 
the adjudicative evidentiary requirements for determining 
what happened in service.

In granting the veteran's claim for service connection for 
PTSD, the RO conceded that he had combat duty in Vietnam.  
Accordingly, the veteran's description of  repetitive motion 
involving his wrists while handling artillery shells in 
Vietnam is not in dispute.  38 U.S.C.A. § 1154(b).  That is, 
while the service medical records show no complaints, 
symptoms, diagnoses, or treatment for any injury that the 
veteran may have sustained to his hands and/or wrists, other 
than contusions to his knuckles of both hands due to work in 
a maintenance shop, the Board accepts as true that he 
sustained some degree of trauma to the wrists due to the 
repetitive motion associated with handling artillery shells.  
However, as noted above, 38 U.S.C.A. § 1154(b) can be used 
only to provide a factual basis upon which a determination 
could be made that a particular disease or injury was 
incurred or aggravated in service, not to link the claimed 
disorder etiologically to the current disorder.  

In this case, the veteran underwent a separation examination 
in September 1966.  The examination of his upper extremities 
and neurological system revealed completely normal findings.  
Furthermore, the veteran completed a report of medical 
history in conjunction with the separation examination.  In 
it, he was asked whether he experienced any swollen or 
painful joints; bone, joint, or other deformities; or 
neuritis.  The veteran checked "no" to each inquiry.  He 
gave no history that suggested a problem with his either 
wrist or hand.   

There is no medical evidence of any treatment for bilateral 
carpal tunnel syndrome until October 1996, approximately 30 
years after service.  The outpatient treatment report shows 
that the veteran reported a ten-year history of intermittent 
parethesia in both hands.  Thus, according to the only 
medical evidence of bilateral carpal tunnel syndrome, the 
condition would have begun in the mid-1980s or approximately 
20 years after service.  

In sum, the medical records show that a diagnosis of 
bilateral carpal tunnel syndrome is not apparent until May 
1996, well beyond the one-year presumptive period that that 
applies to the disease at issue.  38 C.F.R. § 3.307, 3.309.  
Even if the condition became manifest ten years prior to 
diagnosis, that would still place it well outside the one-
year presumptive period.  In the absence of any symptoms, 
treatment, or diagnosis of bilateral carpal tunnel syndrome 
during service or for so many years thereafter, and in the 
absence of any medical opinion linking the veteran's current 
bilateral carpal tunnel syndrome to service, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for bilateral carpal tunnel syndrome.   
    
As the preponderance of the evidence is against the claim for 
service connection for bilateral carpal tunnel syndrome, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to the assignment a rating of 30 percent, but no 
greater than 30 percent, for residuals of a right shoulder 
injury with traumatic arthritis is granted, subject to the 
rules and regulations governing the payment of VA monetary 
benefits.

Entitlement to a rating in excess of 10 percent for a right 
ankle sprain is denied.    

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.




	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



